 



Exhibit 10.83b

LANDLORD’S CONSENT AND ESTOPPEL CERTIFICATE

     The Three Marquees, the person, firm or corporation identified as the
landlord on Schedule “A” attached hereto (“Landlord”), DOES HEREBY CERTIFY THAT:

     1. Landlord has entered into a certain lease which is more particularly
described in said Schedule (the “Lease”) covering a portion of certain real
property located at 118 Back River Neck Road in Essex, Baltimore County,
Maryland (the “Premises”).

     2. The Lease is valid, in full force and effect on the date hereof and
enforceable in accordance with its terms and has not been modified or amended
from the date of its execution to the date hereof, except as may otherwise be
indicated on said Schedule “A.”

     3. The term of the Lease commenced on the date of commencement shown on
Schedule “A” and will terminate, unless renewed or extended in accordance with
its terms, on the date of termination shown on Schedule “A”.

     4. All conditions precedent to the commencement of the term of the Lease
and to the payment of the basic rent, additional rent, percentage rent (if any)
and all other charges specified therein have been satisfied or waived by
Landlord.

     5. Landlord has delivered and Tenant has accepted and is in possession of
the Premises and is paying the basic rent, additional rent, percentage rent (if
any) and all other charges specified therein.

     6. The Premises and the use and occupancy thereof by Tenant comply with the
terms of the Lease.

     7. Neither the Landlord under the Lease nor, to the best of Landlords
knowledge, Tenant is in default with respect to the performance or observance of
any of their respective covenants or obligations under the terms of the Lease
nor has any event occurred with which the giving of notice or the passage of
time would constitute a default under the Lease.

     8. Landlord has not received any prepayment of any basic rent due under the
Lease, other than the current month’s rent.

     9. There are no rights of offset, abatement or reduction of basic rent
presently accruing to Tenant by reason of any provision of the Lease or
otherwise.

139



--------------------------------------------------------------------------------



 



          This Certificate is being given to and may be relied upon by Monro
Muffler Brake, Inc. (“Monro”) their successors and/or assigns, to induce Monro
to acquire Tenant’s leasehold interest under the Lease pursuant to an Asset
Purchase Agreement between Atlantic Automotive Corp., its wholly-owned
subsidiary, Mr. Tire, Inc. and Monro Muffler Brake, Inc. dated February 9, 2004.

     Landlord hereby acknowledges that its consent to the assignment of Tenant’s
interest pursuant to the provisions of the Lease has been requested and consents
to the assignment by Mr. Tire, Inc. to Monro Muffler Brake, Inc. of the Tenant’s
leasehold interest.

     IN WITNESS WHEREOF, Landlord has caused this Consent and Estoppel
Certificate to be duly executed this 27th day of February, 2004.

         

      LANDLORD
 
       

  By:   /s/ Fredric A. Tomarchio

     

--------------------------------------------------------------------------------

 

  Name:   Fredric A. Tomarchio

  Title:   Member

140



--------------------------------------------------------------------------------



 



SCHEDULE “A”

     
Name of Landlord:
  The Three Marquees
 
   
Name of Tenant:
  Mr. Tire, Inc.
 
   
Date of Lease:
  January 1, 1997
 
   
Leased Premises:
  118 Back River Neck Road
 
   

  Essex, MD 21221

     
Date(s) of amendment(s) to Lease (if any):
  None

         
Term of Lease:
  Commencement:   January 1, 1997
 
   

  Termination:   December 31, 2006
 
   

  Option Terms (if any):   2 Ten (10) Year Terms

141